DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The applicant has renumbered claim 40 from the response dated 09/01/2020. The applicant in the current response dated 2/4/2021 has renumbered/ incorrectly numbered the claim 39 to read as claim 29.
Incorrectly numbered second claim 29 on page 8 has been renumbered 39. 



Status
This action is in response to applicant’s arguments filed on 2/4/2021. The second instance of claim 29 has been renumbered 39. Claims 21-24 and 31-34 are currently amended. No claims are currently added. Claims 1-3, 6-8, 10-20 have been cancelled. Claims 21-39 are pending and examined.

Response to Arguments
Applicant’s arguments, see page 9, filed 2/4/2021, with respect to the previous 101 rejection have been fully considered and are persuasive.  Based on applicant’s amendments and the entirety of the claims the previous 101 rejection has been withdrawn. 

The applicant has amended the claims to overcome the previous claim objections. The previous claim objections are withdrawn.

The applicant has amended the claims to overcome the previous 112(a)/first rejections. The previous 112(a)/first rejections are withdrawn.

The applicant has amended the claims to include new limitations. Updated rejections are applied to the newly claimed limitations. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 22, 25-27, 29, 31-32, 35-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 7840319 B2) in view of GROER et al., "A Parallel Algorithm for the Vehicle Routing Problem," published May 2010 (cited as reference 1-U; referred to hereinafter as 'Groer') in view of Bakalash et al. (US 20080084423 A1).

Regarding claim 21, Zhong teaches 
A data processing apparatus comprising a memory including a computer program code, and at least two processors which are configured to execute the computer program code (col. 4, line 33- col. 5, line 15, “Software, as used herein, includes but is not limited to, one or more computer readable and/or executable instructions that cause a computer, computer component and/or other electronic device to perform functions, actions and/or behave in a desired manner. The instructions may be embodied in various forms like routines, algorithms, modules, methods, threads, and/or programs. Software may also be implemented in a variety of executable and/or loadable forms including, but not limited to, a stand-alone program, a function call (local and/or remote), a servelet, an applet, instructions stored in a memory, part of an operating system or browser, and the like. It is to be appreciated that the computer readable and/or executable instructions can be located in one computer component and/or distributed between two or more communicating, co-operating, and/or parallel-processing computer components and thus can be loaded and/or executed in serial, parallel, massively parallel and other manners. It will be appreciated by one of ordinary skill in the art that the form of software may be dependent on, for example, requirements of a desired application, the environment in which it runs, and/or the desires of a designer or programmer or the like.); 

 	a component program that forms solution components compiled of points from a total set of points, and stores the formed solution components in the memory (col. 33, line 56 –col. 34, line 60, In one embodiment, the method of the present invention begins with a set of VRP algorithms that combine a sequential route construction heuristic and a parallel route construction heuristic. The Solutions may be improved by implementing an inter-route tabu search procedure. A sequential route construction heuristic builds routes one at a time until all the stops are routed, whereas a parallel route construction heuristic builds multiple routes simultaneously. The basic methodologies, however, are the same in that both heuristics proceed by inserting one stop at a time into the emerging route or routes, and the choices of which stop to insert and where to insert it are based on heuristic cost mea SUCS. For example, a sequential route construction heuristic may include the following steps: (1) select a seed stop for a new route; (2) for each remaining un-routed stop, select one un-routed stop and select an associated position on a current route that yields the best insertion cost. If the new route duration satisfies the maximum workday duration limit, then execute the insertion and repeat this step; otherwise, go to step (1); (3) terminate the heuristic. Based upon this insertion framework, the construction of a new route starts by selecting a seed stop. In one embodiment of the present invention, the strategy used is to select the un-routed stop located furthest from the depot or hub 30. The insertion cost may be calculated as follows. Assume the current route consists of stops (1. 2,..., i, j. . . . , n), in that order. Stop u is an un-routed stop. The cost of inserting stop u between stops and j may be expressed as: where d is the distance matrix among stops. If this insertion is not feasible, then the insertion cost c is infinite. The best insertion position for stop u, (i,j) is the one that yields: The next stop to be inserted into the route, then, is the one that yields, col. 4, line 46- col. 5, line 16, col. 15, lines 27-45); 

and a solution program that generates a solution by adding one solution component at a time, read from the memory, to the solution based on a key point, and stores the added solution component to the solution in the memory (col. 33, line 56 –col. 36, line 21, A parallel route construction heuristic, for example, may begin with k routes, each having a seed stop. Such that the initial route may be expressed in the form of (depot, seed, depot). The value of k may be determined from the result of the sequential route construction heuristic, above. The steps in the parallel route construction heuristic may be similar to those in the sequential route construction heuristic. In each step of the parallel route construction heuristic, select an un-routed Stop to be inserted into a position on the route that yields the best insertion cost. If there are no un-routed stops remaining, the algorithm terminates…The algorithm then selects the next un-routed stop u that has the maximum regret cost: regret(t) = max(regret(u)) and inserts stop u into its associated best router, at the best position (i,j)… (2) The Inter-route Transfer procedure removes a stop from one route and inserts it into another route, to determine if the transfer reduces the total route cost. (3) The Inter-route Exchange procedure Swaps a stop on one route with a stop on another route, to determine if the exchange reduces the total route cost, within the maxi mum workday duration constraint… col. 4, line 46- line 67, col. 15, lines 27-45). 

wherein each solution component begins and ends at a node comprising a terminal, depot, or warehouse (col. 17, lines 61-62, Expected travel time from cell i to the depot; and Expected travel time from depot to seed point of core area k, col. 34, lines 16-50, A parallel route construction heuristic, for example, may begin with k routes, each having a seed stop. Such that the initial route may be expressed in the form of (depot, seed, depot). The value of k may be determined from the result of the sequential route construction heuristic, above. The steps in the parallel route construction heuristic may be similar to those in the sequential route construction heuristic. In each step of the parallel route construction heuristic, select an un-routed Stop to be inserted into a position on the route that yields the best insertion cost. col. 39, lines 40-55, In one embodiment, the method may include constructing a Super-node denoted as {en, ex, where en, is a possible entry node and ex, is a possible exit node for a particular cell. If a cell has n(n-> 1) nodes, then there are n(n-1) possible combinations of entry-exit node pairs and, thus, n(n-1) different Super-nodes associated with this cell. For a set of m cells, each cell may be treated as a stage in a routing problem. In this aspect, the solution of this SSP may be viewed as a multi stage process, in which the starting point may be stage 0 (having one Super-node; i.e., the depot or hub), the ending point may be stage m+1 (having the same Super-node as stage 0), and at each stage one Super-node is chosen form the corresponding cell., col. 32, line 65-67, each route starts and ends at the hub, col. 37, line 35-38, The objective for the SSP is to find a node tour that starts and ends at Subset So that only has one node (the depot or hub 30), visits all nodes exactly once, and has a minimum total distance traveled., col. 5, lines 61-65, col. 22, lines 30-45, col. 32, lines 39-45, Fig. 1, 3-10), 

wherein the solution indicates a route through the total set of points (Fig. 1, 3-10, col. 6, lines 3-13, In one embodiment, the method of the present invention involves grouping nearby stops 42 into cells 40. Stops 42 referred to as being localized are sufficiently close together to form a cell 40. As a general rule, stops 42 are located closely enough together to form a cell 40 if the cell can be serviced completely by a single driver during a workday. In a practical application, a service territory 20 may be partitioned into cells 40 by neighborhood, office building, industrial park, by ZIP+2 or ZIP+4 codes, for example, or by any other manage able unit. col. 32, line 60- col. 33, line 37, A set U may be defined that includes all core cells 60 assigned to driver k. The problem is to design a set of least time duration vehicle routes such that: (1) each core cell 60 is visited exactly once, by exactly one vehicle (and its one  col. 6, line 65- col. 7, line 26, col. 15, lines 27-45, col. 33, lines 62-67, discussion related to the VRP  in Sections 9.0-9.3 (col. 32-37)), 

wherein the key point is defined as a point that is the closest to any point within a set of previously selected solution components (Fig. 1, 3-10, col. 6, lines 3-12, col. 20, lines 13-22, col. 35, lines 55-63, col. 37, lines 34-367, discussion related to the VRP  in Sections 9.0-9.3 (col. 32-37)),

and wherein the solution program adds a subsequent solution component to the solution based at least in part on a determination that the subsequent solution component includes the key point (col. 15, lines 28-46, The following steps may be executed for each grid segment 152, for each day during a reference period, and for each assigned driver. It may be appreciated by one skilled in the art that storing the following data in a database or other type of data store on a computer may facilitate the comparisons, calculations, and other uses described for the data. In one embodiment of the present invention, the methods and systems disclosed impliedly include a method of gathering, tracking, storing, and retrieving empirical data from each element in a route planning system, including but not limited to the hubs, route plans, discrete routes, route stops, cells, Sub-routes within cells, Sub-route stops, parcels, as well as the drivers, vehicles, and related systems involved in accomplishing deliveries. The grid method may be formulated for execution by a computer system., col. 5, line 60- col. 6, line 25, col. 6, line 64- col. 7, line 26, col. 37, line 30-col. 38, line 43, col. 26, line 15-col. 27, line 45, col. 32, line 60- col. 33, line 7, Fig. 18-20).

Zhong does not specifically teach multicore processors. 

However, Groer teaches wherein the at least two processors comprise a plurality of N processors within a multicore central processing unit and an N+1 processor within a graphics processor (pg. 2, Along with these clusters, another recent development in computing hardware is the multi-core processor. These are processors that contain multiple processing units (cores) that each have their own set of caches and registers that share the same memory. Many commodity laptop and desktop computers use dual- or quad-core processors. With the increasing availability of graphics processing units (GPU’s) that provide even more parallelism, it is clear that future algorithms must take advantage of such readily available parallelism since failing to do so will effectively waste the majority of a processor’s computing power. In this paper, we describe an algorithm that takes advantage of a modern high-performance computing environment and multi-core processors to develop, implement, and test a parallel algorithm for the VRP. Pg. 19, 22);

wherein the component program is run in parallel on each of the N processors within the multicore central processing unit and the N+1 processor within the graphics processor (pg. 19, Running our algorithm with 129 processors clearly uses much more total CPU time than that required by most algorithms in the literature, and so it is difficult to make a “fair” comparison between our parallel algorithm and an algorithms that uses only a single CPU. However, multi-core processors containing four cores or more are becoming commonplace in modern computers and this trend will continue. Thus, it is worthwhile to compare the results of running our algorithm on a single multi-core processor with other serial algorithms from the literature when using a similar amount of wallclock time., pg. 22, 2). 

and wherein the solution program is run in parallel on each of the N processors within the multicore central processing unit and the N+1 processor within the graphics processor (pg. 19, Running our 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform the use of multicore processors, as taught/suggested by Groer. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to routing and specifically vehicle routing problems. One of ordinary skill in the art would have recognized that applying the known technique of Groer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Groer to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multicore processors features into similar systems. Further, applying a multicore processors would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow computers to run multiple processes at the same time with greater ease, increasing performance when multitasking or under the demands of powerful apps and programs.

Zhong does not specifically teach all the details of the graphics cards.

However, Bakalash teaches 
wherein the at least two processors comprise a plurality of N processors within a multicore central processing unit and an N+1 processor within a graphics processor within a graphics processor on a separate graphics card (abstract, Fig. 7-11, ¶ 158, FIG. 7A5 is a schematic representation of a fourth illustrative embodiment of the MMPGRS of the present invention, following the HMS+Fusion Class of MMPGRS Architecture described in FIG. 7A1-2, and showing (i) that the Automatic Mode Control Module (AMCM) 400 and the Decomposition, Distribution and Recomposition Modules 401, 402, 403, respectively, of the Multimode Parallel Graphics Rendering Subsystem resides as a software package 701 in the Host Memory Space (HMS) while a single GPU 1242 is supported on a CPU/GPU fusion-architecture processor die (alongside the CPU 1241) and one or more GPUs are supported on an external graphic card connected to the CPU processor die and driven in a parallelized manner under the control of the AMCM, (ii) the Decomposition Module 401 divides (i.e. splits up) the stream of graphic commands and data (GCAD) according to the required parallelization mode, operative at any instant in time, (iii) the Distribution Module 402 uses the memory controller (controlling the HMS) and the interconnect network (e.g. crossbar switch) within the CPU/GPU processor chip to distribute graphic commands and data to the multiple GPUs on the CPU/GPU die chip and on the external graphics cards, (iv) the Recomposition Module 403 uses the memory controller and interconnect (e.g. crossbar switch) within the CPU/GPU processor chip to transfer composited pixel data (CPD) between the Recomposition Module (or CPU) and the multiple GPUs during the image recomposition stage, and (v) finally recomposited pixel data sets are displayed as graphical images on one or more display devices connected to the external graphics card via a PCI-express interface (which is connected to the CPU/GPU fusion-architecture chip). ¶ 175, FIG. 7B8-2 is a schematic representation of an eighteenth illustrative embodiment of the MMPGRS of the present invention, following the CPU/GPU Class of MMPGRS Architecture described in FIG. 7A1-2, and showing (i) that the Automatic Mode Control Module (AMCM) 400 and the Decomposition Submodule No. 1 401' reside as a software package in the Host Memory 

wherein the graphics card comprises its own memory in which the solution components are stored (abstract, Fig. 7-11, ¶ 158, FIG. 7A5 is a schematic representation of a fourth illustrative embodiment of the MMPGRS of the present invention, following the HMS+Fusion Class of MMPGRS Architecture described in FIG. 7A1-2, and showing (i) that the Automatic Mode Control Module (AMCM) 400 and the Decomposition, Distribution and Recomposition Modules 401, 402, 403, respectively, of the Multimode Parallel Graphics Rendering Subsystem resides as a software package 701 in the Host Memory Space (HMS) while a single GPU 1242 is supported on a CPU/GPU fusion-architecture processor die (alongside the CPU 1241) and one or more GPUs are supported on an external graphic card connected to the CPU processor die and driven in a parallelized manner under the control of the AMCM, (ii) the Decomposition Module 401 divides (i.e. splits up) the stream of graphic commands and data (GCAD) according to the required parallelization mode, operative at any instant in time, (iii) the Distribution Module 402 uses the memory controller (controlling the HMS) and the interconnect network (e.g. crossbar switch) within the CPU/GPU processor chip to distribute graphic commands and data to the multiple GPUs on the CPU/GPU die chip and on the external graphics cards, (iv) the Recomposition Module 403 uses the memory controller and interconnect (e.g. crossbar switch) within the CPU/GPU processor chip to transfer composited pixel data (CPD) between the Recomposition Module (or CPU) and the multiple GPUs during the image recomposition stage, and (v) finally recomposited pixel data sets are displayed as graphical images on one or more display devices connected to the external graphics card via a PCI-express interface (which is connected to the CPU/GPU fusion-architecture chip). ¶ 175, FIG. 7B8-2 is a schematic representation of an eighteenth illustrative embodiment of the MMPGRS of the present invention, following the CPU/GPU Class of MMPGRS Architecture described in 
	Bakalash also teaches solution and component programs. 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform specifics of the graphics card, as taught/suggested by Bakalash. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to parallelizing computing operations. One of ordinary skill in the art would have recognized that applying the known technique of Bakalash would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bakalash to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specifics of the graphics card features into similar systems. Further, applying the claimed specifics of the graphics card would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for an increase in computer performance, graphics performance, and driver support. 

Regarding claim 22, Zhong teaches wherein a plurality of the solution components are added simultaneously from a plurality of starting points (col. 33, line 55 – col. 34, line 51, In one embodiment, the method of the present invention begins with a set of VRP algorithms that combine a sequential route construction heuristic and a parallel route construction heuristic. The Solutions may be improved by implementing an inter-route tabu search procedure. A sequential route construction heuristic builds routes one at a time until all the stops are routed, whereas a parallel route construction heuristic builds multiple routes simultaneously. The basic methodologies, however, are the same in that both heuristics proceed by inserting one stop at a time into the 10 15 25 30 35 40 45 50 55 60 65 34 emerging route or routes, and the choices of which stop to insert and where to insert it are based on heuristic cost mea SUCS. For example, a sequential route construction heuristic may include the following steps: (1) select a seed stop for a new route; (2) for each remaining un-routed stop, select one un-routed stop and select an associated position on a current route that yields the best insertion cost. If the new route duration satisfies the maximum workday duration limit, then execute the insertion and repeat this step; otherwise, go to step (1); (3) terminate the heuristic…. A parallel route construction heuristic, for example, may begin with k routes, each having a seed stop. Such that the initial route may be expressed in the form of (depot, seed, depot). The value of k may be determined from the result of the sequential route construction heuristic, above. The steps in the parallel route construction heuristic may be similar to those in the sequential route construction heuristic. In each step of the parallel route construction heuristic, select an un-routed Stop to be inserted into a position on the route that yields the best insertion cost. , col. 6, line 25 – col. 7, line 26, col. 33, line 62-col. 35, line 22).

Regarding claim 25, Zhong teaches wherein an application area of the computer program code comprises route optimization in logistics (col. 5, lines 5-16, col. 11, lines 55-60, col. 16, lines 32-45, col. 19, lines 15-22).

Regarding claim 26, Zhong teaches wherein the solution program adds the subsequent solution component to the solution based also on a determination that the subsequent solution component contains as few points within a set of previously selected points as possible (col. 34, line 40 – col. 35, line 67, Fig. 8-10, 16, discussion related to the VRP in Sections 9.0-9.3(col. 32-37)). 

Regarding claim 27, Zhong teaches wherein an evaluation of the solution is based at least in part on a length of the route, a capacity usage of the route, a total time of the route, or a suitability of the route to a time limit (col. 14, lines 15-25, col. 25, lines 58-67, col. 16, line 50- 62, col. 33, lines 32-37, col. 37, lines 7-13, col. 35, lines 20-42, discussion related to the VRP in Sections 9.0-9.3(col. 32-37)). 

Regarding claim 29, Zhong teaches wherein the solution comprises a compatible set of sub-routes for a predetermined area (col. 5, line 60-67, col. 7, lines 4-27, col. 15, lines 27-45, discussion related to the VRP  in Sections 9.0-9.3(col. 32-37)).

Regarding claim 31, Zhong teaches 

A non-transitory computer-readable medium containing computer program code for execution by at least two processors, the computer program code (col. 2, lines 50-65, col. 4, line 33- col. 5, line 15); 

 	a component program that forms solution components compiled of points from a total set of points, and stores the formed solution components in a memory (col. 4, line 46- col. 5, line 16, col. 33, line 56 –col. 34, line 60, col. 15, lines 27-45); 

and a solution program that generates a solution by adding one solution component at a time, read from the memory, to the solution based on a key point, and stores the added solution component to the solution in the memory (col. 4, line 46- line 67, col. 33, line 56 –col. 36, line 21, col. 15, lines 27-45);

wherein each solution component begins and ends at a terminal, depot, or warehouse (col. 17, lines 61-62, col. 5, lines 61-65, col. 22, lines 30-45, col. 32, lines 39-45, col. 32, line 65-67, col. 34, lines 16-50, col. 37, line 36, col. 39, lines 40-55, Fig. 1, 3-10), 

wherein the solution indicates a route through the total set of points (Fig. 1, 3-10, col. 6, lines 3-13, col. 6, line 65- col. 7, line 18, col. 15, lines 27-45, col. 33, lines 62-67, col. 32, line 60- col. 33, line 37, discussion related to the VRP  in Sections 9.0-9.3 (col. 32-37)),

wherein the key point is defined as a point that is the closest to any point within a set of previously selected solution components (Fig. 1, 3-10, col. 6, lines 3-12, col. 20, lines 13-22, col. 35, lines 55-63, col. 37, lines 34-37, discussion related to the VRP  in Sections 9.0-9.3(col. 32-37)), 

and wherein the solution program adds a subsequent solution component to the solution based at least in part on a determination that the subsequent solution component includes the key point (col. 15, lines 28-46, col. 5, line 60- col. 6, line 25, col. 37, line 30-col. 38, line 43, col. 26, line 15-col. 27, line 45, col. 32, line 60- col. 33, line 7, Fig. 18-20).

Zhong does not specifically teach multicore processors. 

However, Groer teaches 

wherein the at least two processors comprise a plurality of N processors within a multicore central processing unit and an N+1 processor within a graphics processor (pg. 2, 19, 22);

wherein the component program is run in parallel on each of the N processors within the multicore central processing unit and the N+1 processor within the graphics processor (pg. 19, 22, 2). 

and wherein the solution program is run in parallel on each of the N processors within the multicore central processing unit and the N+1 processor within the graphics processor (pg. 19, 22, 2).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform the use of multicore processors, as taught/suggested by Groer. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to routing and specifically vehicle routing problems. One of ordinary skill in the art would have recognized that applying the known technique of Groer would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Groer to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multicore processors features into similar systems. Further, applying a multicore processors would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow computers to run multiple processes at the same time with greater ease, increasing performance when multitasking or under the demands of powerful apps and programs.

Zhong does not specifically teach all the details of the graphics cards.

However, Bakalash teaches 
wherein the at least two processors comprise a plurality of N processors within a multicore central processing unit and an N+1 processor within a graphics processor within a graphics processor on a separate graphics card (abstract, Fig. 7-11, ¶ 158, 175, 181-184, 450). 

wherein the graphics card comprises its own memory in which the solution components are stored (abstract, Fig. 7-11, ¶ 158, 175, 181-184, 450). Bakalash also teaches solution and component programs. 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform specifics of the graphics card, as taught/suggested by Bakalash. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to parallelizing computing operations. One of ordinary skill in the art would have recognized that applying the known technique of Bakalash would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bakalash to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specifics of the graphics card features into similar systems. Further, applying the claimed specifics of the graphics card would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for an increase in computer performance, graphics performance, and driver support. 

Regarding claim 32, Zhong teaches wherein a plurality of the solution components are added simultaneously from a plurality of starting points (col. 33, line 55 – col. 34, line 51, col. 6, line 25 – col. 7, line 26, col. 33, line 62-col. 35, line 22).


Regarding claim 35, Zhong teaches wherein an application area of the computer program code comprises route optimization in logistics (col. 5, lines 5-16, col. 11, lines 55-60, col. 16, lines 32-45, col. 19, lines 15-22).

Regarding claim 36, Zhong teaches wherein the solution program adds the subsequent solution component to the solution based also on a determination that the subsequent solution component contains as few points within a set of previously selected points as possible (col. 34, line 40 – col. 35, line 67, Fig. 8-10, 16, discussion related to the VRP in Sections 9.0-9.3(col. 32-37)).

Regarding claim 37, Zhong teaches wherein an evaluation of the solution is based at least in part on a length of the route, a capacity usage of the route, a total time of the route, or a suitability of the route to a time limit (col. 14, lines 15-25, col. 25, lines 58-67, col. 16, line 50- 62, col. 33, lines 32-37, col. 37, lines 7-13, col. 35, lines 20-42, discussion related to the VRP in Sections 9.0-9.3(col. 32-37)).

Regarding claims 29 and 39, Zhong teaches wherein the solution comprises a compatible set of sub-routes for a predetermined area (col. 5, line 60- col. 6, line 2, col. 7, lines 4-27, col. 15, lines 27-45, discussion related to the VRP in Sections 9.0-9.3(col. 32-37)). 

Claims 23, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 7840319 B2) in view of Groer et al., (published May 2010) in view of Bakalash et al. (US 20080084423 A1) in further view Plutowski (US 7239962 B2).

Regarding claims 23 and 33, the combination of Zhong, Groer, and Bakalash teaches the limitations of claim 21 and 31 above, the combination does not specifically teach a look-ahead strategy.

However, Plutowski teaches the solution program identifies, at each stage, a best solution component to combine rather than identifying the first suitable solution component to combine while anticipating an effect of a selection made using a look-ahead strategy (Fig. 2, col. 2, lines 41-46, col. 4, lines 32-67, col. 6, lines 54-65). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform a look-ahead strategy, as taught/suggested by Plutowski. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to routing and specifically vehicle routing problems. One of ordinary skill in the art would have recognized that applying the known technique of Plutowski would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Plutowski to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such look-ahead strategy features into similar systems. Further, applying a look-ahead strategy would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system the ability to seek out the optimal route in real time.	

Claims 24, 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 7840319 B2) in view of Groer et al., (published May 2010) in view of Bakalash et al. (US 20080084423 A1) in further view of Sun et al. (US 20060224423 A1). 

Regarding claims 24, 34, the combination of Zhong, Groer, and Bakalash teaches the limitations of claim 21 and 31 above, the combination does not specifically teach the solution program is self-learning.

However, Sun teaches the solution program is self-learning such that the solution program concentrates first on more expensive combinations of solution components (¶ 48, 12-16, 26, 45, 51-53, 64, 68-69, heuristic-based processes). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform the solution program is self-learning, as taught/suggested by Sun. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to optimization in transportation planning. One of ordinary skill in the art would have recognized that applying the known technique of Sun would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sun to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such self-learning features into similar systems. Further, applying the solution program is self-learning would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the system the ability to seek out the optimal route and learn based on preferences and history.	

Claims 28, 30, 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US 7840319 B2) in view of Groer et al., (published May 2010) in view of Bakalash et al. (US 20080084423 A1) in further view of view of Ngamchai “Optimal Time Transfer in Bus Transit Route Network Design Using a Genetic Algorithm”, published 2003 (referred to hereinafter as ‘Ngamchai’).

Regarding claims 28 and 38, the combination of Zhong, Groer, and Bakalash teaches the limitations of claim 21 and 31 above, Zhong does not specifically teach wherein at least two solution components include a same point. 

However, Ngamchai teaches wherein a point overlapping between a first solution component and a second solution component is removed from the second solution component to create a modified second solution component (pg. 514-516, specifically Fig. 7, the table below the figure discloses modifications to routes 1, 2, 3, and removing nodes (stops)). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform wherein a point overlapping between a first solution component and a second solution component is removed from the second solution component to create a modified second solution component, as taught/suggested by Ngamchai. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to routing and specifically vehicle routing problems. One of ordinary skill in the art would have recognized that applying the known technique of Ngamchai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ngamchai to the teachings of Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such modified route features into similar systems. Further, applying wherein a point overlapping between a first solution component and a second solution component is removed from the second solution component to create a modified second solution component would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the ability to modify the route for cost and time saving measures. 

Regarding claim 30, the combination of Zhong, Groer, and Bakalash teaches the limitations of claim 21 and 31 above, Zhong further teaches a starting point for each processor of the at least two processors (col. 26, lines 7-21, col. 36, lines 7-21, col. 4, lines 45-67). Zhong does not specifically teach is carried out with a random number. 

However, Ngamchai teaches wherein selection of a starting point for each processor …is carried out with a random number (pg. 512, The first node of the first route is selected at random from the set of all nodes. The second node is chosen similarly, except that only those nodes that are preconnected to the first node are considered. Pg. 513, During each iteration, the algorithm starts by choosing one solution randomly (according to a uniform distribution) as the target for a genetic operator. Given that solution, the model will choose an operator according to some discrete distribution related to the efficacy of the operators, which can be viewed as user-specified parameters… First, a main route is chosen at random. Second, if there are several possible routes to which that route i can be joined, that choice is also made randomly, but the likelihood of each candidate is proportional to the transfer demand between it and the subject route. Pg. 515, To conduct this operation, first a main route is selected at random. Pg. 516, This operator tries to change the transfer location between two routes. Again, the first route is chosen at random.) The combination of Zhong and Ngamchai teaches the entirety of the claim limitations.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Zhong to include/perform wherein selection of a starting point for each processor is carried out with a random number, as taught/suggested by Ngamchai. This known technique is applicable to the system of Zhong as they both share characteristics and capabilities, namely, they are directed to routing and specifically vehicle routing problems. One of ordinary skill in the art would have recognized that applying the known technique of Ngamchai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ngamchai to the 

See also other pertinent prior art references:
Tarditi (US 20060098017 A1), which discloses programming graphics processing units, and more specifically, to providing a component library and or an interpreter for the simplified programming of graphics processors. 
Glaser (US 20140229101), which discloses navigation route planning. 
Mason (US 20130096815 A1), which discloses routing systems to consider routes without fixed boundaries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683